— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Gallagher, J.), rendered July 13, 1984, convicting him of manslaughter in the first degree, after a nonjury trial, and imposing sentence.
Judgment affirmed.
It is well settled that where conflicting expert testimony exists, the question of sanity is for the trier of fact (see, People v Wood, 12 NY2d 69; People v Budhu, 72 AD2d 587). The trier of fact may accept or reject the opinion of an expert witness (see, People v Bell, 64 AD2d 785), and, in the absence of a serious flaw in the testimony of the People’s expert, the trier of fact’s finding of sanity will not be disturbed (see, People v Wood, supra; People v Jandelli, 118 AD2d 656; People v Mainville, 59 AD2d 809). In the case at bar, no such flaw exists.
Under the circumstances of this case, the People satisfied their burden of establishing the defendant’s sanity beyond a reasonable doubt (see, People v Silver, 33 NY2d 475), and the trial court’s verdict should not be disturbed. Lazer, J. P., Mangano, Brown and Weinstein, JJ., concur.